DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 6, lines 26-27, “the inner rim portion 513” is inconsistent with “the inner ring portion 513” (page 5, line 10).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CH ‘189 (CH 643189 A5).
Regarding claim 1, CH ‘189 teaches a conductive caster wheel (fig. 1), including a caster hub (4) adapted to be sleeved on a bearing (6, 7); a wheel body (5) sleeved on the caster hub; and a conductive plate (10, fig. 2) disposed inside the caster hub and the wheel body, and having an inner conductive section (11, 12, 14) that is exposed from an inner surrounding surface of the caster hub, and that is adapted to be electrically connected to the bearing, and an outer conductive section (13) that is electrically connected to the inner conductive section, that is exposed from an outer surrounding surface of the wheel body (fig. 1) and that is adapted to be in contact with the ground surface.
Regarding claim 2, the caster hub (4) surrounds a central axis (axis of axle 1); and the inner conductive section has an inner covered portion (14) that is embedded in the caster hub, and an inner ring portion (12) that is electrically connected to the inner covered portion, that extends along the central axis, that is exposed from the inner surrounding surface of the caster hub, and that is adapted to electrically connected to the bearing (figs. 1-2).
As to claim 3, the inner covered portion (14) of the inner conductive section (11, 12, 14) is ring-shaped and that is con-axial with the caster hub (fig. 2); and the inner ring portion (12) is connected to an inner end of the inner covered portion (14).
As to claim 4, the inner covered portion (14) has a plurality of through holes (11, 16) that extend parallel to the central axis (in and out direction of figure 2); and said through hole are filled with a portion of said caster hub (see Patent Translate, lines 97-111).
As to claim 5, the caster hub (4) surrounds a central axis (fig. 1); and the outer conductive section (13) has an outer covered portion that is embedded in said wheel body (the portion embedded in wheel body 5 shown in fig. 1), and that is electrically connected to the inner conductive section, and a peripheral rim portion (edge “10”, fig. 2) that is electrically connected to the outer conductive section, that extends along the central axis, and that is exposed from the outer surrounding surface of the wheel body (fig. 1).
As to claim 6, the outer covered portion (fig. 1) is ring-shaped (ring 13) and is co-axial with the wheel body; and the peripheral rim (“10”, fig. 2) is connected to an outer end of the outer cover portion (fig. 1).
As to claim 7, the outer covered portion has a plurality of through holes (16) that extend parallel to the central axis; and the through holes are filled with a portion of the wheel body (Patent Translate, lines 97-111).
As to claim 8, see explanation of claim 5.
As to claim 9, see explanation of claim 6.
As to claim 10, see explanation of claims 4 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See attached PTO-892.
Examples of the cited references:
US 7,889,478 B2 (Yan) shows a conductive caster including a conductive plate molded in the wheel body and the wheel hub, to ground the static electricity between the bearing and the conducting tire.
US 2013/0043716 A1 (Chen) shows  conductive caster wheel having a conductive assembly embedded in the hub and the tread to prevent an electrical shock.  The conductive assemble has a plurality of projection portions extending through the tread to contact the ground.
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
December 14, 2022